Case: 09-51124     Document: 00511202761          Page: 1    Date Filed: 08/13/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 13, 2010
                                     No. 09-51124
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

BILLY RAY WHEELOCK,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 6:92-CR-128-1


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Billy Ray Wheelock appeals the district court’s denial
of his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence. In his § 3582(c)(2)
motion, Wheelock asserts that he is eligible for a sentence reduction based on
Amendments 591, 706, and 715 to the Sentencing Guidelines.
        Wheelock was sentenced to a statutorily-mandated term of life
imprisonment on his conviction for conspiracy to distribute more than 50 grams
of crack cocaine because he committed that offense following two or more prior

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-51124    Document: 00511202761 Page: 2      Date Filed: 08/13/2010
                                No. 09-51124

convictions for a felony drug offense. See 21 U.S.C. § 841(b)(1)(A). Because,
pursuant to our decision in United States v. Carter, 595 F.3d 575, 577-81 (5th
Cir. 2010), Wheelock was subject to a statutorily-mandated sentence that
exceeded the guideline range, he was ineligible for a sentence reduction under
§ 3582(c)(2), regardless of any retroactive amendments affecting that guideline
range.
      Accordingly, the judgment of the district court is AFFIRMED; the
government’s motion for summary affirmance is GRANTED; and its alternative
motion for an extension of time is DENIED as moot.




                                      2